                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 16-cv-03038-KLM

THE ESTATE OF JEFFREY SCOTT LILLIS, by and through its co-personal representatives
Meghan Lillis and Michele Driscoll,
MEGHAN LILLIS, individually,
C.A.L., individually, a minor, by and through Michele Driscoll as guardian,
C.S.L., individually, a minor, by and through Michele Driscoll as guardian,
A.L., individually, a minor, by and through Robin Booth as next friend and mother,
JORDAN LILLIS, individually, and
ASHLEY PERRY, individually,

       Plaintiffs,

v.

BOARD OF COUNTY COMMISSIONERS OF ARAPAHOE COUNTY;
TYLER S. BROWN, in his official capacity as Arapahoe County Sheriff, and
RUTH KYAMBADDE, RN, individually;

     Defendants.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court on Plaintiffs’ Motion to Compel Production [#144]1

(the “Motion to Compel”) of documents from Non-party Colorado State Board of Nursing

(the “Board”). The Board timely filed a Response [#168] to the Motion to Compel, and

Plaintiffs filed a Reply [#178]. In its previous Order [#207], the Court granted in part, denied

as moot in part, and took under advisement in part the Motion to Compel [#144] so that it

could perform an in camera review with respect to the documents which the Board asserted


       1
         “[#144]” is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court’s case management and electronic case filing system
(CM/ECF). This convention is used throughout this Order.

                                              -1-
were protected from disclosure under the law enforcement investigative privilege. The

Court has carefully reviewed the documents timely submitted by the Board on July 18, 2019

for in camera review. To the extent not previously ruled on in the Court’s prior Order

[#207], the Motion to Compel [#144] is GRANTED in part and DENIED in part, as set

forth below.2

                                        I. Background

       This case involves the death of an inmate, Jeffrey Scott Lillis (“Lillis”), while he was

detained in the Arapahoe County Detention Facility (“ACDF”) in Arapahoe County,

Colorado. Compl. [#1] ¶¶ 1, 40. After the death of Mr. Lillis at ACDF, the Board, which is

an administrative agency within the Department of Regulatory Agencies (“DORA”),

conducted an investigation into the care and treatment provided to Mr. Lillis in the days

leading up to his death. Motion to Compel [#144] at 2. Plaintiffs subsequently sought

production by Defendant Kyambadde and former defendant nurses Robly Evans, Denise

Elwell, Jason Frank, Anita Brown, and Nancy Winegar of “all records . . . relating to any and

all proceedings by the . . . [Board] . . . regarding the death of Jeffrey Lillis on December 14,

2014” (hereinafter the “Board Records”). See Motion to Compel [#106] at 1-2. On

February 7, 2019, the Court granted Plaintiffs’ prior Motion to Compel [#106] with respect


       2
           Non-party Nurses (the “Nurses”), whose records Plaintiffs are seeking from the Board,
also filed a related Motion for a Protective Order and to Quash the Subpoena [#169] (the “Motion
to Quash”), which the Court has already denied. See Order [#207]. On July 19, 2019, the Nurses
filed a Notice of Appeal [#219] as to the previous Order [#207] to the extent that the Court had
denied the Nurses’ Motion to Quash [#169]. The appeal does not impact the Court’s determination
in the present Order, however, because (1) the Board has not appealed any part of the Court’s prior
discovery Order [#207], and (2) the Nurses did not, and could not, assert the law enforcement
investigative privilege at issue here, because this privilege is reserved to the government. See
United States v. Winner, 641 F.2d 825, 831 (10th Cir. 1981) (identifying the law enforcement
investigative privilege as one of the privileges “exclusively reserved for the Government”).

                                               -2-
to Defendant Kyambadde and denied the motion as moot to the extent it was asserted

against the former defendant nurses. See Order [#135]. The only argument asserted by

the current and former defendants in opposition to the prior motion to compel was that the

Court should recognize and apply the Colorado statutory peer review privilege, which the

Court declined to do after determining that creation of a federal peer review privilege was

inappropriate in the given circumstances. Id. at 10-11.

       Following that Order [#135], Plaintiffs served subpoenas on the Board “requesting

the production of the complete case files related to the Board’s inquiries into the medical

care and treatment given to Mr. Lillis” by the Nurses. Motion to Compel [#144] at 2. The

Board “responded to the subpoenas with a number of objections and a refusal to produce

any documents covered by the subpoenas.” Id. at 3. In its Response [#168] to the present

Motion to Compel [#144], the Board asserts that the Board Records are protected from

disclosure on several grounds: (1) relevance; (2) confidentiality; (3) deliberative process

privilege; (4) confidentiality of settlement communications; and (5) law enforcement

privilege. The Board also submitted a privilege log with its Response. See Ex. 1 to

Response [#168-1]. In the previous Order [#207] partially addressing the present Motion

[#144], the Court addressed and rejected all arguments asserted by the Board except for

its assertion of the law enforcement investigative privilege. Because the Court was unable

to determine from the face of the privilege log whether the Board’s assertion of the law

enforcement investigative privilege was valid, the Court ordered the Board to submit all

documents asserting that privilege (## 25, 26, 31-34, 37, 39, and 42) for in camera review.

                                   II. Legal Standard

       The law enforcement investigative privilege is a governmental privilege which

                                            -3-
belongs to the government alone and must be asserted by it. In re M & L Bus. Mach. Co.,

Inc., 161 B.R. 689, 693 (D. Colo. 1993). It is “based primarily on the harm to law

enforcement efforts which might arise from public disclosure of . . . investigatory files.”

Winner, 641 F.2d at 831 (quoting Black v. Sheraton Corp., 564 F.2d 531 (D.C. Cir. 1977)).

“To assert the law enforcement evidentiary privilege, the responsible official in the

department must lodge a formal claim of privilege, after actual personal consideration,

specifying with particularity the information for which protection is sought, and explain why

the information falls within the scope of the privilege.” Winner, 641 F.2d at 831. “The

purpose of the law enforcement privilege is to prevent disclosure of law enforcement

techniques and procedures, to preserve the confidentiality of sources, to protect witness

and law enforcement personnel, to safeguard the privacy of individuals involved in an

investigation and otherwise to prevent interference with an investigation. In re M & L Bus.

Mach. Co., Inc., 161 B.R. at 693 (citations and internal quotation marks omitted). “The

privilege may be overridden by the movant’s substantial need for the documents and its

inability to obtain their substantial equivalent by other means.” Id. (citations and internal

quotation marks omitted).

       This privilege covers only “records or information compiled for law enforcement

purposes. To qualify for this privilege from disclosure, the information must satisfy two

conditions: its source must be a government agency, and the agency must demonstrate

how a disclosure would cause one of the harms specified in [5 U.S.C.] § 552(b)(7).” Design

Basics, LLC v. ProBuild Co. LLC, No. 10-cv-02274-REB-BNB, 2011 WL 2600980, at *4 (D.

Colo. June 30, 2011) (quoting Forest Prods. Nw., Inc. v. United States, 62 Fed. Cl. 109,

113 (Fed. Cl. 2004) (citing Tuite v. Henry, 181 F.R.D. 175, 176-77 (D.D.C. 1998) (holding

                                             -4-
that “[t]he federal law enforcement privilege is a qualified privilege designed to prevent

disclosure of information that would be contrary to the public interest in the effective

functioning of law enforcement. The privilege serves to preserve the integrity of law

enforcement techniques and confidential sources, protects witnesses and law enforcement

personnel, safeguards the privacy of individuals under investigation, and prevents

interference with investigations”)). The harms specified in 5 U.S.C. § 552(b)(7) include

interference with enforcement proceedings, deprivation of a right to a fair trial or an

impartial adjudication, unwarranted invasions of personal privacy, disclosure of the identity

of a confidential source or information furnished by a confidential source, disclosure of

techniques and procedures for law enforcement investigations or prosecutions, disclosure

of guidelines for law enforcement investigations or prosecutions or endangering the life or

physical safety of any individual.

                                       III. Analysis

       After careful review of the documents submitted for in camera review, the Court

determines that the material contained within the documents which is largely factual in

nature does not fall within the scope of the law enforcement investigative privilege.

Although the Board asserts that “release of the information would reveal the Board’s case

against the Nurses, including the nature, direction, and focus of its investigations,” the

Court finds that information which reveals the investigative mechanism can be redacted

from each document submitted for in camera review. Response [#158] at 15.

       As indicated above, the harms specified in 5 U.S.C. § 552(b)(7) include interference

with enforcement proceedings, deprivation of a right to a fair trial or an impartial

adjudication, unwarranted invasions of personal privacy, disclosure of the identity of a

                                             -5-
confidential source or information furnished by a confidential source, disclosure of

techniques and procedures for law enforcement investigations or prosecutions, disclosure

of guidelines for law enforcement investigations or prosecutions or endangering the life or

physical safety of any individual. The two harms potentially at issue here, as far as the

Court can determine, are interference with enforcement proceedings against the Nurses

or unwarranted invasions of personal privacy with respect to the Nurses. In order to

alleviate both potential harms, the Court finds that portions of the documents should be

redacted. Those redactions are as follows:

       (1) Document #25:
             Page 1: the first three bullet points entirely, the fourth bullet point, beginning
             with “What” and ending with “December 2014,” and the next six bullet points
             entirely.

       (2) Document #26:
             Page 1: the second paragraph, second sentence, beginning with “Can”
             through to the last sentence ending with “them.” The third paragraph, second
             sentence, starting with “was” and ending with “excerpt.”

       (3) Document #31:
             Page 1: the second sentence, starting with “I” and ending with “time.” The
             fourth sentence, starting with “I’ and ending with “records.”

              Page 2: the second full sentence at the top of the page, starting with “also”
              and ending with “you.”

              Pages 2-3 of Nurse Evan’s section of the Report: the bullet points in the
              same manner as specified above.

       (4) Document #32:
             Page 3 of Nurse Evan’s section of the Report: the “Board/Program Guidance”
             section beginning with “standard” and ending with “following,” along with the
             seven bullet points entirely.

              Pages 6-7 of Nurse Evan’s section of the Report: the final parenthetical at the
              bottom of page 6 beginning with “and” and ending with “subpoena” on page
              7.


                                             -6-
Page 7 of Nurse Evan’s section of the Report: the “Investigator’s note”
beginning with “investigator” and ending with “interventions.”

Pages 9-10 of Nurse Evan’s section of the Report: the interview with Jed
Caswell in the same manner as specified above.

Page 10 of Nurse Evan’s section of the Report: the third full paragraph, first
sentence, beginning with “indicating” and ending with “time.” The third full
paragraph, third sentence, beginning with “I” and ending with “records.”

Pages 10-11 of Nurse Evan’s section of the Report: in “contact with Mr.
Evans” first bullet point, second sentence beginning with “Can” and ending
with “Evans,” the next three bullet points entirely, and the fourth bullet point,
second sentence beginning with “was” and ending with “excerpt” on Page 11.

Pages 2-3 of Nurse Frank’s section of the Report: the “Board/Program
Guidance” section in the same manner as specified above.

Page 3 of Nurse Frank’s section of the Report: the second paragraph of his
personnel file summary, beginning with “He” and ending with “afford.”

Page 6 of Nurse Frank’s section of the Report: the fifth full paragraph in the
same manner as specified above. The “Investigator’s note” in the same
manner as specified above.

Page 9 of Nurse Frank’s section of the Report: the bullet points in the same
manner as in specified above.

Page 10 of Nurse Frank’s section of the Report: the first paragraph, last
sentence beginning with “investigator’s” and ending with “provided.” The
second full paragraph in the same manner as specified above. Each bullet
point entirely.

Page 3 of Nurse Elwell’s section of the Report: the “Board/Program
Guidance” section in the same manner as specified above.

Pages 6-7 of Nurse Elwell’s section of the Report: the same parenthetical as
specified above.

Page 7 of Nurse Elwell’s section of the Report: the same investigator’s note
as specified above.

Page 10 of Nurse Elwell’s section of the Report: the bullet points in the same
manner as specified above. The third paragraph in the same manner as
specified above.

                               -7-
      Pages 10-11 of Nurse Elwell’s section of the Report: in “Contact with Ms.
      Elwell” the first three bullet points entirely, the fourth bullet point, second
      sentence beginning with “was” and ending with “separately,” the next five
      bullet points entirely, the tenth bullet point, second sentence beginning with
      “were” and ending with “2400,” and the next three bullet points entirely.

      Page 3 of Nurse Winegar’s section of the Report: the “Board/Program
      Guidance” section in the same manner as specified above. The third
      sentence of the first paragraph of her personnel file summary, beginning with
      “She” and ending with “him.”

      Pages 6-7 of Nurse Winegar’s section of the Report: the same parenthetical
      as specified above.

      Page 7 of Nurse Winegar’s section of the Report: the same investigator’s
      note as specified above.

      Page 10 of Nurse Winegar’s section of the Report: the bullet points in the
      same manner as specified above. The third paragraph in the same manner
      specified above.

      Pages 10-11 of Nurse Winegar’s section of the Report: in “Contact with Ms.
      Winegar” each bullet point entirely.

      Page 3 of Nurse Brown’s section of the Report: the “Board/Program
      Guidance” section in the same manner as specified above. The second
      paragraph of her personnel file summary, beginning with “During” and ending
      with “quit.”

      Page 6 of Nurse Brown’s section of the Report: the same parenthetical as
      specified above. The same investigator’s note as specified above.

      Page 9 of Nurse Brown’s section of the Report: the bullet points in the same
      manner as specified above.

      Page 10 of Nurse Brown’s section of the Report: the first paragraph in the
      same manner as specified above. Each bullet point entirely.

(5) Document #33:
      Page 1: first paragraph, first and second sentences, from “The Report” to
      “Boeving.”

(6) Document #34:
      Page 1: first paragraph, first and second sentences, from “The Report” to
      “Boeving.”

                                    -8-
      (7) Document #37:
            Page 1: first paragraph, first, second and third sentences, from “The Report”
            to “questions.”

      (8) Document #39:
            Page 1: first paragraph, first, second and third sentences, from “The Report”
            to “questions.”

      (9) Document #42:
            Page 1: first paragraph, first and second sentences, from “The Report” to
            “Decker.”

                                    IV. Conclusion

Based on the foregoing,

      IT IS HEREBY ORDERED that, to the extent not previously ruled on, Plaintiffs’

Motion to Compel [#144] is GRANTED in part and DENIED in part. The Motion to Compel

is granted to the extent that the Board shall produce to Plaintiffs the documents at issue

with the redactions indicated above. The Motion to Compel is denied to the extent that

Plaintiffs seek production of unredacted documents.

      Dated: July 29, 2019




                                           -9-
